Citation Nr: 1041260	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1962 to September 1969.  The Appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which declined to reopen a 
previously denied claim of service connection for the cause of 
death.

In her November 2007 substantive appeal, the Appellant requested 
a hearing before a Veterans Law Judge at the Board's offices in 
Washington, DC.  This hearing was scheduled for April 2009.  Upon 
being notified of the hearing, the Appellant in March 2009 
correspondence stated that she would not be able to appear as 
scheduled and withdrew her hearing request.

In an April 2009 decision, the Board reopened and remanded this 
claim for further development.  Such has been accomplished, and 
this matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 1996; the Certificate of Death 
establishes that the immediate cause of the Veteran's death was 
due to carcinoma of the prostate.  No autopsy was performed, and 
no contributing conditions to the cause of death were reported.

2.  There is no evidence that the Veteran served in Vietnam 
during the Vietnam era; therefore, the presumption that he was 
exposed to Agent Orange or other herbicides is inapplicable, and 
there is no evidence showing direct exposure to Agent Orange in 
service including in Thailand.  

3.  Prostate cancer which led to the Veteran's death was not 
shown until several decades after service, and there is no 
competent medical evidence linking his prostate cancer to 
service, or to any incident therein.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Appellant's claim on appeal was received in 
March 2006 and a duty to assist letter was sent in April 2006 
prior to the July 2005 denial of this claim on the basis of new 
and material evidence not having been submitted to reopen a 
previously denied claim.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to entitlement 
to service connection for cause of the Veteran's death (based on 
the need for new and material evidence), which included notice of 
the requirements to prevail on these types of claims, and of her 
and VA's respective duties.  The duty to assist letter, 
specifically notified the Appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to either 
send medical treatment records from the Veteran's private 
physician regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
Appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim so 
that VA could help by getting that evidence.  Additional notice 
was sent in December 2006, June 2009 and March 2010, prior to the 
most recent adjudication in an August 2010 supplemental statement 
of the case.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment and 
personnel records were previously obtained and associated with 
the claims folder.  Furthermore, VA, and private medical records 
were obtained and associated with the claims folder.  The Board 
remanded this matter for further development to include obtaining 
complete service personnel records and pay stubs to clarify 
whether the Veteran had service in Vietnam.  Such records were 
obtained post remand.  Additionally obtained was a VBA memorandum 
addressing Agent Orange exposure, entitled herbicides entitled 
"Memorandum for the Record: Herbicide use in Thailand during the 
Vietnam Era," which discussed the listed sites for tactical 
herbicide (i.e. Agent Orange) testing and use outside of Vietnam 
to include dates and locations, and also discussed the uses of 
nontactical (i.e. commercial) herbicides for routine base 
maintenance and the further duties to assist should a claim be 
based on exposure to commercial herbicides rather than Agent 
Orange.  This memorandum recommended further development via the 
Joint Service Records Research Center (JSRRC) if the claim were 
based on exposure to nontactical herbicides.  However no further 
development via the JSRRC is necessary to fulfill the duty to 
assist in this case which is based on exposure to Agent Orange 
rather than nontactical herbicides, and where the evidence 
obtained has shown no reasonable possibility of further 
assistance substantiating this claim.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA examination or medical opinion 
based on records review by an examiner is not indicated in this 
cause of death case where entitlement based on Agent Orange 
exposure is not shown, and where the onset of cancer is shown to 
have been too remote from the time of service to warrant service 
connection.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
sent in December 2006.

For the above reasons, it is not prejudicial to the Appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2009) (harmless error).

II.  Service Connection for Cause of Death

The Appellant alleges that the Veteran's death from prostate 
cancer is the result of presumptive exposure to Agent Orange 
during active service.  She specifically argues that the Veteran 
was processed through Long Binh, Vietnam after landing in Bien 
Woa airbase and that he had been assigned several temporary duty 
trips to Vietnam.  She argued that his pay records should reflect 
"Hostile Fire Pay" for his trips to South Vietnam.  She argued 
that he made routine trips to the Command Center for the 55th 
Signal Company in Long Bien, Vietnam.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service- connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially 
or materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection for a 
"chronic disease," may be granted if manifest to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

The Appellant's claim is specifically based on the theory that 
service connection is warranted based on a special presumption 
regarding exposure to herbicide agents.  Specifically, under the 
provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to 
an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 38 
C.F.R. § 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include prostate cancer.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975 
(under 38 C.F.R. § 3.2 (2008), the definition of the "Vietnam 
Era" for Veterans who served in Vietnam).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held: that service on a 
deep-water naval vessel off the shores of Vietnam without proof 
of actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 1975; 
and that this was not inconsistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). 
VAOPGCPREC 27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
upheld the Board's interpretation that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been present 
at some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir 2008).  In that particular case, the Veteran stated that 
while serving aboard the U.S.S. Mount Katmai, he often saw large 
clouds of chemicals being dropped by aircraft over the forests, 
and that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier United 
States Court of Appeals for Veterans Claims (Court) ruling, in 
which the Court rejected VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) that required the service member's presence at 
some point on the landmass or the inland waters of Vietnam.  Id.  
In reversing, the Federal Circuit held that the Veteran was free 
to show that he was actually exposed to herbicides while on board 
his ship as it traveled near the Vietnamese coast.  He was not 
entitled, however, to the benefit of the presumptions set forth 
in 38 U.S.C. § 1116 and the corresponding VA regulations, which 
are limited to those who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following a 
supplemental opinion by the Federal Circuit in October 2008 (Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that Appellant appealed 
the Federal Circuit decision to the Supreme Court.  Following a 
stay of Haas-related cases (see Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007)), the Veteran filed a petition for a writ of 
certiorari to the Supreme Court, which the Supreme Court denied 
on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08- 525).

In sum, at the end of that legal process, the basic rule of Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That is, for 
purposes of applying the presumption of exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value. 
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2009).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On 
the other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The evidence pertinent to this claim is as follows.  The 
Veteran's death certificate reflects that he died on June [redacted], 
1996 with the cause of death shown to be carcinoma of the 
prostate. 

Service treatment records reflects that the Veteran had no 
evidence of prostate problems in service, with normal 
genitourinary examination and negative medical history for 
prostate problems shown on the September 1962 entrance and July 
1969 separation examinations, as well as on periodic examinations 
done in service in July 1965 and July 1966.  An examination of 
the prostate done in March 1969 was normal.  

There is no evidence of prostate cancer shown within one year of 
the Veteran's discharge from service.  The private treatment 
records show that he was treated for prostate cancer diagnosed in 
June 1994 with resection of the prostate done the same month.  He 
had further surgery to treat this disease performed in August 
1995.  A letter from his private physician done in August 1995 
discussed the diagnosis of hormone refractory prostatic carcinoma 
with treatment including the extensive surgery and radiation 
therapy.  He was deemed to have a poor prognosis and limited life 
expectancy.  The documents showing treatment for prostate cancer 
in August 1995, October 1995 and January 1996 did not discuss the 
cause of the cancer.  Likewise the March 1996 VA aid and 
attendance examination which focused on the need for assistance 
due to his terminal cancer, does not delve into the cause of the 
cancer.

In regards to the Appellant's claims that the Veteran was exposed 
to Agent Orange in service, in support of her argument, she 
submitted a copy of travel orders for the Veteran which revealed 
that while he was assigned to the 55th Signal Company in 
Thailand, the higher command for his unit was the 1st Signal 
Brigade in Long Binh, Vietnam.  The orders were for the Veteran 
to return to the United States on January 21, 1968.  

Service personnel records reflect that he had foreign service in 
Germany from May 25, 1963 to December 6, 1965 and in Thailand 
from January 22, 1967 to January 11, 1968.  His service in 
Thailand was with the 55th Signal Battalion.  His military 
operational specialty (MOS) is shown to have been as a radio 
operator.  

Pay stubs from the Veteran's active service reveal that he 
received continuous foreign duty from the pay period from July 
31, 1963 (for the weeks of May 25, 1963 to June 25, 1963) to the 
pay period of May 31, 1964.  Then there was no foreign duty pay 
until the pay period beginning January 31, 1967 (for the week of 
January 25 to 31, 1967) and continuing through to the pay period 
of January 31, 1968 (for the week of January 1 to 11 1968).  None 
of these pay stubs showing foreign duty showed any special pay 
such as for combat area pay.  

His military awards shown on his DD-214's (Good Conduct Medal, 
National Defense Service Medal, and rifle awards of Expert, 
Marksman and Sharpshooter) also do not reflect Vietnam service.  
These medals were not only provided to persons stationed inside 
Vietnam, however; they were also available to persons who served 
outside the geographical limits of the Republic of Vietnam.  See 
Manual of Military Decorations and Awards, C7.5.1.6.2 (Department 
of Defense Manual 1348.33- M, September 1996).

A National Personnel Records Center (NPRC) response from 
September 2006 stated that there was no evidence in the claims 
file to substantiate any service in Vietnam.

A VBA memorandum on herbicides entitled "Memorandum for the 
Record: Herbicide use in Thailand during the Vietnam Era," noted 
that the Department of Defense (DOD) list of 71 sites where 
tactical herbicides such as Agent Orange were used tested or 
stored under the control of the U.S. Chemical Corps at Fort 
Detrick, Maryland.  It did not include the name of individuals 
nor did it reference routine base maintenance activities such as 
weed killing because such maintenance control measures were done 
by the Base Civil Engineer and used commercial herbicides.  The 
commercial herbicide records were only kept for 2 years and such 
herbicides were applied by certified applicators.  In regards to 
Thailand, the DOD list showed limited testing of tactical 
herbicides conducted from April 2, 1964 to September 8, 1964 at 
the Pranburi Military Reservation, associated with the 
Replacement Training Center of the Royal Thai Army near Pranburi, 
Thailand.  The reports from the tests noted that 5 civilian and 5 
military personnel from Fort Detrick did the spraying operations 
and research at this location, which was not near any U.S. 
military installation or Thai Airbase.  The tactical herbicides 
were used and stored in Vietnam, not Thailand and there are no 
records of storage or use in Thailand.  

The memorandum did note that modified helicopters that had been 
used in Operation Ranch Hand to spray tactical herbicides in 
Vietnam were used in 17 insecticide missions from August 30, 1963 
to September 30, 1963 to control mosquitoes.  This was not 
sufficient to establish exposure to tactical herbicides in 
Thailand.  The report discussed some MOS's and their likelihood 
of herbicide exposure.  It was noted that working on aircraft or 
handling equipment that had flown or had been used in Vietnam 
would not result in a presumption of exposure to herbicides.  
MOS's that would increase the likelihood of exposure to 
herbicides included Security Police, especially dog handlers, and 
those doing weed clearing along flight lines or around living 
quarters.  
The memorandum went on to say that if the Veteran's claim were 
based on general herbicide use within the base such as small 
scale brush or weed killing activity along the flight lines or 
living quarters, there are no records of such activity involving 
tactical herbicides, only commercial herbicides that would have 
been approved by the Armed Forces Pest Control Board under the 
control of the base Civil Engineer.  Now called the Armed Forces 
Pest Management Board, this entity has provided lists of all 
approved herbicides and pesticides used at U.S. Military 
Installations worldwide since 1957.  Thus if the claim were based 
on the use of commercial pesticides rather than tactical 
herbicides such as Agent Orange, the RO should submit a request 
to JSRRC for any information to corroborate any claimed exposure, 
unless the claim were inherently incredible, clearly lacks merit 
or there is no reasonable possibility that further VA assistance 
would substantiate the claim.  

The Appellant's claim in this case is solely based on the Veteran 
having been exposed to a tactical herbicide such as Agent Orange, 
with no allegations proffered that exposure to commercial 
herbicides during routine base maintenance activities caused his 
cancer.  Moreover, the Veteran's MOS involving radio operations 
does not establish that he was engaged in duties that would 
subject him to exposure to commercial herbicides.  Thus there is 
no need to contact JSRRC to develop more information regarding 
the commercial herbicides in this case which is based solely on 
claimed exposure to tactical herbicides such as Agent Orange 
exposure.  

Based on a review of the foregoing, the Board finds that service 
connection is not warranted for the cause of the Veteran's death 
due to Agent Orange exposure.  The service personnel records and 
pay stubs do not reflect that the Veteran ever spent time in 
Vietnam, despite the Appellant's contentions that he periodically 
visited Vietnam during service.  In regard to his Thailand 
service, the evidence does not establish that the Veteran was in 
an area of Thailand where testing of tactical herbicides had been 
applied, or even in Thailand at the time such testing took place 
in 1964.  

Thus service connection for his cause of death from prostate 
cancer is not shown to be warranted based on presumptive or 
direct exposure to Agent Orange.  See 38 C.F.R. § 3.309(e) and 
Combee, supra.  

As discussed above, prostate cancer is also not shown during 
active service, nor was it manifested within one year of service; 
thus service connection on a direct or one year presumptive basis 
is also not warranted.

Accordingly the preponderance of the evidence is against a grant 
of service connection for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


